Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 45 is objected to because of the following informalities:  
The use of the term Bluetooth in claim 45, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 29-49 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18, 20 of U.S. Patent No. 10835410. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim(s) is/are broader than the corresponding claim(s) in the reference patent and thus the corresponding claim(s) is/are a species of the more generic instant claim(s). It has been held that the generic invention is "anticipated" by the "species". See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
Instant claim 29 is not patentably distinct from U.S. Patent No. 10835410 claim 1. 
Instant claim 30 is not patentably distinct from U.S. Patent No. 10835410 claim 2.
Instant claim 31 is not patentably distinct from U.S. Patent No. 10835410 claim 3.
Instant claim 32 is not patentably distinct from U.S. Patent No. 10835410 claim 4. 
Instant claim 33 is not patentably distinct from U.S. Patent No. 10835410 claims 1 and claim 20 because it would be obvious to make the nosepiece removable as in claim 20 for claim 1; MPEP 2144.04 making separable, making adjustable. 
Instant claim 34 is not patentably distinct from U.S. Patent No. 10835410 claim 5.
Instant claim 35 is not patentably distinct from U.S. Patent No. 10835410 claim 6.
Instant claim 36 is not patentably distinct from U.S. Patent No. 10835410 claim 7. 
Instant claim 37 is not patentably distinct from U.S. Patent No. 10835410 claim 8.
Instant claim 38 is not patentably distinct from U.S. Patent No. 10835410 claim 9.
Instant claim 39 is not patentably distinct from U.S. Patent No. 10835410 claim 10.
Instant claim 40 is not patentably distinct from U.S. Patent No. 10835410 claim 11.
Instant claim 41 is not patentably distinct from U.S. Patent No. 10835410 claim 12.
Instant claim 42 is not patentably distinct from U.S. Patent No. 10835410 claim 13. 
Instant claim 43 is not patentably distinct from U.S. Patent No. 10835410 claim 16. 
Instant claim 44 is not patentably distinct from U.S. Patent No. 10835410 claim 17. 
Instant claim 45 is not patentably distinct from U.S. Patent No. 10835410 claims 16 and 14 because it would be obvious to include Bluetooth control of claim 14 with system of claim 16 for wireless control.
Instant claim 46 is not patentably distinct from U.S. Patent No. 10835410 claim 15. 
Instant claim 47 is not patentably distinct from U.S. Patent No. 10835410 claim 18. 
Instant claim 48 is not patentably distinct from U.S. Patent No. 10835410 claim 18 “LEDs”. 
Instant claim 49 is not patentably distinct from U.S. Patent No. 10835410 claims 18 and 6 because it would be obvious to include multiple LEDs that are collectively or individually controllable as taught by claim 6 in order to obtain better control.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 29-31, 33-37, 39-44, 46-49 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tucker (US 20100076529 A1; 3/25/2010; cited in IDS).
Regarding claim 29, Tucker teaches a system, comprising:
a support adapted to be worn on a head (Fig. 3-4; Fig. 14); and
a nosepiece operably connected to the support and adapted to support a light source to administer an effective amount of light to a nose of the head sufficient to treat a nasal disorder, wherein the nosepiece is adjustable to accommodate different nose shapes and sizes (Fig. 1; Fig. 9; [0014]-[0015]; [0036]; [0039] “adjustable”; under BRI, acne or other skin disorders on nose would be a disorder of the nose, nose is exposed in Fig. 1, the device is adjustable to position the light to and so would accommodate different nose shapes and sizes; For the purposes of examination, Applicant is reminded that this is a product claim. Intended use/functional language does not require that reference specifically teach the intended use of the element. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.)
Regarding claim 30, Tucker teaches wherein the nosepiece is adapted to adjustably or conformably support the light source in contacting or non-contacting relationship with one or more internal nasal surfaces, external nasal surfaces, or combinations thereof (Fig. 1; Fig. 9).
Regarding claim 31, Tucker teaches wherein the support comprises a feature selected from a headband (Fig. 1), a headset (Fig. 1-8), a hat (Fig. 8), an eyeglass frame, a goggle frame, a face mask, or combinations thereof.
Regarding claim 33, Tucker teaches wherein the nosepiece is removably connectable to the support (Fig. 3; [0039]; claim 9).
Regarding claim 34, Tucker teaches wherein the light source comprises one or more light emitting diodes (LEDs) (Fig. 9; [0036]), laser diodes ([0036]), or combinations thereof ([0036]).
 Regarding claim 35, Tucker teaches wherein the light source comprises multiple LEDs that are collectively or individually controllable (Fig. 9; [0017] “light generating sources (e.g., diodes) may be adapted to pulse according to a proprietary algorithm that is programmed”).
Regarding claim 36, Tucker teaches wherein the light has a wavelength between 300 nm and 1000 nm ([0006]-[0007]; [0036]; [0040]; [0049]).
Regarding claim 37, Tucker teaches wherein the light has a wavelength between 600 nm and 860 nm ([0040]; [0049]).
Regarding claim 39, Tucker teaches wherein the nasal disorder comprises a cosmetic or functional nasal disorder selected from nasal deformity, nasal mass, nasal lipoma, nasal swelling, nasal inflammation (Fig. 1; [0049] “inflammation”, the area including the nose is treated for inflammation), nasal obstruction, nasal congestion, nasal trauma, nasal pain, and combinations thereof.
Regarding claim 40, Tucker teaches a controller adapted to control the light source (Fig. 1, 32; [0017] “control device”).
Regarding claim 41, Tucker teaches wherein the controller is adapted to control one or more parameters of the light source selected from wavelength (nm), light output frequency (continuous versus pulsed) ([0017] “adapted to pulse”), power output (mW), power density (W/cm2), energy density (J/cm2), treatment time ([0014] “timed operation on a control”), total energy delivered (J), and combinations thereof.
Regarding claim 42, Tucker teaches a user interface connected to the controller (Fig. 1, 32; Fig. 15; [0038]-[0039]).
Regarding claim 43, Tucker teaches a system, comprising:
a headband adapted to fit around a forehead of a head (Fig. 6; [0014] “headband”);
an adjustable nosepiece extending downwardly from the headband to support one or more LEDs in positions closely adjacent a nose of the head (Fig. 1, 40; Fig. 9; [0036]; [0039] “adjustable”); and
a controller adapted to control the LEDs to administer an effective amount of light to treat a disorder of the nose (Fig. 1, 32; [0017] “control device”; under BRI, acne or other skin disorders on nose would be a disorder of the nose, nose is exposed in Fig. 1);
wherein the nosepiece is adjustable to accommodate different nose shapes and sizes (Fig. 1, 40; the device is adjustable to position the light to and so would accommodate different nose shapes and sizes; For the purposes of examination, Applicant is reminded that this is a product claim. Intended use/functional language does not require that reference specifically teach the intended use of the element. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.)
Regarding claim 44, Tucker teaches wherein the adjustable nosepiece is removably connectable to the headband (Fig. 3; [0039]; claim 9).
Regarding claim 46, Tucker teaches a method of treating a nasal disorder comprising administering light to treat a nasal disorder of a user using the system of claim 29 (Instant specification [0002] states that nasal inflammation is a nasal disorder; Fig. 1; [0049] “inflammation”, the area including the nose is treated for inflammation).
Regarding claim 47, Tucker teaches a system comprising:
a headband configured to fit around a forehead (Fig. 6; [0014] “headband”);
an adjustable nosepiece extending downwardly from the headband, wherein the adjustable nosepiece is removably connectable to the headband (Fig. 1, 40; Fig. 3; [0036]; [0039] “removably” “adjustable”; claim 9); and
a light source mounted on the nosepiece (Fig. 1, 40; Fig. 9).
Regarding claim 48, Tucker teaches wherein the light source comprises one or more light emitting diodes (LEDs) (Fig. 9; [0036]), laser diodes ([0036]), or combinations thereof ([0036]).
Regarding claim 49, Tucker teaches wherein the light source comprises multiple LEDs that are collectively or individually controllable (Fig. 9; [0017] “light generating sources (e.g., diodes) may be adapted to pulse according to a proprietary algorithm that is programmed”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tucker as applied to claim 29 above, in view of Tapper (US 20150335910 A1; 11/26/2015).
Regarding claim 32, Tucker does not teach wherein the support comprises one or more eye shields. However, Tapper teaches in the same field of endeavor (Abstract) wherein the support comprises one or more eye shields (Fig. 3, 24; [0032] “protective lenses 24”; [0036]; claims 24-26). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Tucker to include this feature as taught by Tapper because this enables protection of the eyes for or during treatment.

 Claim(s) 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tucker as applied to claim 37 above, in view of McDaniel (US 20100174222 A1; 7/8/2010).
Regarding claim 38, Tucker does not teach wherein the light has peak intensity at a wavelength around 635 nm. However, McDaniel teaches in the same field of endeavor (Abstract) that the peak intensity or dominant emissive wavelength can be 635 nm ([0011]; [0032]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Tapper to have the light has peak intensity at a wavelength around 635 nm as taught by McDaniel because this wavelength is useful for treating the skin as it corresponds to a absorption peak (Fig. 9-10) for acne treatment ([0002]).
 
Claim(s) 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tucker as applied to claim 43 above, in view of Gertner (US 20060206173 A 1; 9/14/2006; cited in IDS).
 Regarding claim 45, Tucker does not teach wherein the controller comprises a remote Bluetooth controller adapted to wirelessly control the LEDs. However, Gertner teaches in the same field of endeavor (Abstract) a remote Bluetooth controller adapted to wirelessly control the LEDs (Fig. 3, [0077]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Tucker to use a remote Bluetooth controller to wirelessly control the LEDs as taught by Gertner because this enables flexibility in the user controlling the device.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Choi (US 20160166847 A1; cited in IDS) teaches light therapy device for treating nasal disorder (Fig. 2; Fig. 7).
Brawn (US 20120148975 A1) teaches light therapy device placed on head for light therapy of facial regions including nasal area (Fig. 1; [0134]; [0140]; [0144]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan T Kuo whose telephone number is (408)918-7534. The examiner can normally be reached M-F 10 a.m. - 6 p.m. PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN T KUO/           Primary Examiner, Art Unit 3792